—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldman, J.), rendered March 31, 1992, convicting him of burglary in the second degree and robbery in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that *541branch of the defendant’s omnibus motion which was to suppress a statement made to law enforcement officials.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the record supports the hearing court’s determination that the defendant’s statement to the police was voluntarily made (see, People v Ceruti, 209 AD2d 711; People v Perkins, 177 AD2d 720).
The trial court did not improvidently exercise its discretion in rendering a Sandoval ruling permitting the prosecutor to cross-examine the defendant as to one prior felony conviction and two misdemeanor convictions without inquiry into the underlying facts or even the names of the crimes (see, People v Sandoval, 34 NY2d 371; People v Winters, 194 AD2d 703).
Viewing the evidence, in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
We have reviewed the defendant’s remaining contentions, including those raised in his supplemental pro se brief, and find them to be without merit. Sullivan, J. P., Rosenblatt, Joy and Altman, JJ., concur.